Citation Nr: 0816393	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  06-10 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 30 percent 
disabling for the residuals of a right knee arthroplasty.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to August 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which denied the benefit sought on 
appeal.  

In September 2007, the veteran presented testimony at a 
personal hearing conducted at the Boston RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of this 
personal hearing is in the veteran's claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The residuals of a right knee arthroplasty have not been 
shown to have prosthetic replacement of the right knee joint 
with chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, nor have the residuals 
been shown to demonstrate ankylosis of the knee, extension 
limited to 30 degrees, or nonunion of the tibia and fibula 
with loose motion requiring a brace. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
residuals of a right knee arthroplasty are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.40, 4.45, 4.59, 4.7, and 4.71a, Diagnostic Code 
5055 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in December 2003 fully satisfied the duty to 
notify provisions elements 2, 3, and 4.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 
183 at 187; Pelegrini II.  In this regard, the letter advised 
him what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  The letter also advised 
the veteran what information and evidence must be submitted 
by him, namely, any additional evidence and argument 
concerning the claimed condition and enough information for 
the RO to request records from the sources identified by the 
veteran.  In this way, he was advised to submit any evidence 
in his possession that pertains to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

Additionally, in order to satisfy the first Pelegrini II 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. filed _ U.S.L.W._(March 21, 2008) 
(No.07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id., at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

In December 2003, the RO sent the veteran a letter which 
requested that the veteran provide evidence describing how 
his disability had worsened.  In addition, the veteran 
specifically testified during his September 2007 hearing 
about the effect that worsening had on his employment and 
daily life.  Further, during his January 2004, November 2004, 
August 2005, and May 2006 examinations, the veteran informed 
the examiner of the impact his disability had on his 
employment and daily life.  The Board finds that the notice 
given and the responses provided by the veteran during his 
hearing and examinations specifically show that he knew that 
the evidence needed to show that his disability had worsened 
and what impact that had on his employment and daily life.  
As the Board finds veteran had actual knowledge of the 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  See Sanders, 487 F.3d 881.  The Board 
finds that the first criterion is satisfied.  See Vazquez-
Flores, 22 Vet. App. 37.  

As to the second element, the Board notes that the veteran is 
service connected for the residuals of a right knee 
arthroplasty.  As will be discussed below, the residuals of a 
right knee arthroplasty are rated under Diagnostic Code 5055, 
38 C.F.R. § 4.71a.  This Diagnostic Code is cross referenced 
to Diagnostic Codes 5256, 5261, and 5262.  See id.  There is 
no mention of a specific measurement or test result that is 
required for a higher rating under Diagnostic Code 5055.  As 
such, under Diagnostic Code 5055, entitlement to a higher 
disability rating would be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of his right knee and the effect of that worsening on the 
claimant's employment and daily life.  However, Diagnostic 
Codes 5256, 5261, and 5262 rely on a single measurement or 
test to establish a higher rating.  See id.  The veteran was 
not provided notice of this as required by Vazquez-Flores, 22 
Vet. App. 37.  The Board concludes, however, that this error 
was not prejudicial.  The RO provided an opportunity to 
undergo the necessary test during the January 2004, November 
2004, August 2005, and May 2006 examinations and the veteran 
did so.  Further, he was provided with these regulations in 
the October 2005 statement of the case (SOC).  Therefore, 
given the nature of the veteran's claim and the fact that the 
RO scheduled him for examinations in connection with this 
claim that the veteran underwent, the Board finds that a 
reasonable person would have generally known about the 
requirements necessary to establish a higher rating, 
including the importance of the orthopedic examination.  The 
Board finds that any error in failure to provide Vazquez-
Flores element two notice is not prejudicial.  See Sanders, 
487 F.3d 881.  

As to the third element, a March 2008 letter notified the 
veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  That letter indicated that a 
disability rating can be changed when there are changes in 
the condition.  The letter stated that a rating will be 
assigned from 0 percent to 100 percent depending on the 
disability involved and explained that VA uses a schedule for 
evaluating disabilities that is published in Title 38, Code 
of Regulations, Part 4.  It was also noted that a disability 
evaluation other than the level found in the schedule for a 
specific condition can be assigned if the impairment is not 
adequately covered by the schedule.  The March 2008 letter 
further indicated that evidence of the nature and symptoms of 
the disability, the severity and duration of the symptoms, 
and the impact of the condition and symptoms on employment 
would be considered in determining the disability rating.  
The Board finds that the March 2008 letter satisfied the 
third element of Vazquez-Flores and also the requirements of 
Dingess/Hartman.  See Sanders, 487 F.3d 881.

As to the fourth element, the December 2003 letter did 
provide notice of the types of evidence, both medical and 
lay, including statements from the veteran's employer, which 
could be submitted in support of his claim.  The Board finds 
that the fourth element of Vazquez-Flores is satisfied.  

The Board also notes that during the pendency of this claim, 
the veteran has been represented by an accredited 
representative, who is well aware of the requirements of the 
VCAA and the elements needed to substantiate the veteran's 
claim, and such representative has submitted argument during 
the course of this appeal.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error).  Further, the veteran was 
given an opportunity present testimony directly to the 
undersigned.  The Court specifically indicated that 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  In light of the 
foregoing, the Board finds that the veteran had opportunities 
to develop his case and therefore concludes that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify on this 
claim.  See Pelegrini II, 18 Vet. App. 112.  

Additionally, since the RO continued the 30 percent 
disability rating at issue here for the veteran's service-
connected right knee, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See Dingess, 19 
Vet. App. 473.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  The RO provided the 
veteran appropriate VA examinations in January 2004, November 
2004, August 2005, and May 2006 pertaining to his right 
knee.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected disorder since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  Additionally, the examination 
reports address the rating criteria and are adequate upon 
which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  (i.e. the limitation of motion codes).  

The service-connected residuals of a right knee arthroplasty 
are currently rated as 30 percent disabling under 38 C.F.R. 
§ 4.71a, DCs 5257-5055, effective July 2004.  The veteran is 
already rated at maximum rating allowed under Diagnostic Code 
5257, 38 C.F.R. § 4.71a.  Turning to Diagnostic Code 5055, a 
100 percent disability evaluation is assigned for one year 
following the implantation of the prosthesis.  The Board 
notes that the veteran was assigned a 100 percent rating from 
May 6, 2003, until July 1, 2004.  Thereafter, a 30 percent 
disability evaluation is the minimum rating assigned for a 
knee prosthesis, and a 60 percent disability evaluation is 
contemplated for prosthetic replacement of a knee joint with 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  The affected knee may 
also be evaluated on the basis of intermediate degrees of 
residual weakness, pain, or limitation of motion by analogy 
to Diagnostic Codes 5256, 5261, or 5262.

Under Diagnostic Code 5256, a 30 percent disability 
evaluation is contemplated for ankylosis of the knee at a 
favorable angle in full flexion or in slight flexion between 
zero degrees and 10 degrees.  A 40 percent disability 
evaluation is warranted for ankylosis of the knee in flexion 
between 10 and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256.

Under Diagnostic Code 5261, a 30 percent disability 
evaluation is assigned for extension limited to 20 degrees.  
A 40 percent disability evaluation is warranted for extension 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

Under Diagnostic Code 5262, a 30 percent disability 
evaluation is contemplated for malunion of the tibia and 
fibula with marked knee or ankle disability.  A 40 percent 
evaluation is assigned for nonunion of the tibia and fibula 
with loose motion requiring a brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71a, Plate II.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
right knee disability.  The medical evidence of record does 
not show him to have chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  During 
the January 2004 QTC examination, the examiner noted that 
there was redness, swelling, and severe pain which occurred 
intermittently as often as two to three times a month with 
each occurrence lasting three to four days.  Although the 
veteran was noted to have an antalgic gait, he was not found 
to have weakness as all examiners (January 2004, November 
2004, August 2005, and May 2006) found his knee to be stable 
upon examination.  Moreover, although the veteran was found 
to have pain on motion upon examination, it was not 
characterized as severe.  Further, the Board finds it 
significant that the veteran did not have range of motion 
findings even after repeated testing during any of the 
aforementioned examinations that would warrant a compensable 
evaluation under Diagnostic Codes 5260 or 5261, which 
supports the conclusion that his residuals do not reach the 
level of severity contemplated by a 60 percent rating under 
Diagnostic Code 5055.  

The Board acknowledges the veteran's testimony during his 
September 2007 hearing that he could not walk far, could not 
stand for more than 15 minutes, avoided stairs, could not 
lift over ten pounds, and that his pain was a seven out of 
ten on medication.  However, the Board finds it significant 
that the May 2006 VA examiner concluded that he was able to 
perform all activities of daily living and the veteran 
testified that he was able to do errands, drive a car, and 
teach part time.  Therefore, the Board concludes after 
considering the veteran's disability picture as a whole, it 
does not more nearly approximately the criteria for a 60 
percent rating.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5055.

In addition, the Board has considered the veteran's 
disability under Diagnostic Codes 5256, 5261, and 5262 but 
finds that the criteria for a rating in excess of 30 percent 
are simply not met.  The medical evidence of record does not 
show the veteran to have ankylosis of the knee, extension 
limited to 30 degrees, or nonunion of the tibia and fibula 
with loose motion requiring a brace.  As such, the veteran 
has not been shown to have met the criteria for an increased 
evaluation under Diagnostic Codes 5055, 5256, 5261, or 5262.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's right knee disability 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 30 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions and had findings of additional limitation of motion 
after repeated testing upon examination specifically during 
the January and November 2004 examinations.  Further, there 
were findings of tenderness during the August 2005 VA 
examination and effusion during the May 2006 VA examination.  
However, these findings are contemplated in the currently 
assigned 30 percent disability evaluation under Diagnostic 
Code 5055.  The Board finds it significant that there have 
been no findings of instability upon examination.  The 
veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish weakened movement, 
excess fatigability, or incoordination to the degree that 
would warrant an increased evaluation.  Therefore, the Board 
finds that the preponderance of the evidence is against an 
increased evaluation for the veteran's service-connected 
right knee disability.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Consideration has therefore been given to other potentially 
applicable diagnostic codes.  However, the veteran has not 
been shown to have any of the necessary findings to warrant 
ratings under any of the following codes throughout the 
rating period.  The veteran is already rated at the maximum 
rating allowable under Diagnostic Code 5260 and higher than 
the maximum allowable under Diagnostic Codes 5258 and 5259, 
thereby rendering consideration of these codes unnecessary.  
38 C.F.R. § 4.71a DC 5258, 5259, and 5260.  The Board further 
notes that the required manifestations for evaluation under 
Diagnostic Codes 5263 (genu recurvatum) is not applicable, as 
the presence of genu recurvatum has not been demonstrated.  
Additionally, the Board notes that application of the 
provisions for arthritis was not warranted as there were no 
indications that the veteran had arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Additionally, as the record contains no evidence showing that 
the veteran is entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart, 21 Vet. App. 505.  Thus, the Board finds that the 
current 30 percent evaluation is appropriate and that there 
is no basis for awarding a higher evaluation for the 
residuals of a right knee arthroplasty.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055. 

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected disability 
has caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
scheduler standards utilized to evaluate the severity of his 
disability.  In this regard, the Board also notes the opinion 
of the November 2004 VA examiner that the veteran will not be 
able to return to his prior occupation as locksmith and the 
May 2006 VA examiner's opinion that the veteran's right knee 
presented a sufficient handicap to prevent him from obtaining 
or keeping any kind of permanent job.  The Board also 
acknowledges the veteran's statements and testimony that he 
cannot work full time and had to hire someone to help him 
teach, which he does on a part time basis.  However, the 
Board finds it significant that he has not been determined to 
be unable to work part time, which the veteran is currently 
doing with assistance.  As such, the Board finds that the 
evidence of record does not show marked interference with 
employment that has not already been contemplated in the 
rating criteria.  Therefore, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected disability under the provisions 
of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an evaluation in excess of 30 percent 
disabling for the residuals of a right knee arthroplasty is 
denied.  




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


